In an action for a judgment declaring the rights of the parties with respect to three parcels of real property and for other relief, the appeal is from a judgment, entered after trial on the decision of an Official Referee, which, inter alia, declares that respondent and appellant Celia Leinwand were equal partners in said properties, that respondent is entitled to one half of the income thereof and one half of the profits upon the sale of the properties, that the partnership was dissolved, and that respondent is entitled to an accounting by both appellants, and directing that the properties be sold at public sale. The judgment also provides that the pleadings are amended to conform to the proof. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.